COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Kaylen Dewayne Simmons v. The State of Texas

Appellate case number:    01-13-00930-CR

Trial court case number: 12-CR-2519

Trial court:              212th District Court of Galveston County

       It is ordered that Appellant’s Motion Rehearing En Banc is denied.

Judge’s signature: /s/ Rebeca Huddle
                   Acting for the En Banc Court*


Date: December 18, 2014



*En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, and Huddle. Sharp, J., not participating.